Title: From John Adams to Benjamin Rush, 23 February 1813
From: Adams, John
To: Rush, Benjamin



My Friend.
Quincy February 23. 1813

I loose no time in answering your Letter of the 15th, that my Confidence in your Love to your Country, the rectitude of your Judgment as well as your Intentions, and your Personal Friendship to me, are is so entire; that you are at Liberty to make what Use you judge for the Public Good, of my Name and my Letters. Personal and local and State Reflections and Allusions, in which I have indulged myself to you, without reserve and almost without Limits, you will of Course Suppress.
Yesterday I put into the Post office a Letter to you directly. And another of four sheets of Paper, also directed to you. But under Cover to John Adams Smith Counsellor at Law New York, with orders when he had read it, to seal it with a Wafer, and send it, under my Frank to you, by the Post. It relates wholly to the origin of our Navy. In it a Letter from Vice President Gerry, is quoted: but carlessly omitted. I inclose it with this, and you may publish what you please of that too. But return it to me.
Your Letter to Waterhouse I have sent to him this Morning by my two Grand Daughters. I like your Plann for him.
There is no Intoxication, my Friend in the Foresight of the Tumble Bug. There is none in the Foresight of the Necessity of the Dominion of The Lakes. What are the Lakes to me? What to New England? Little more than The Caspian, Sea or Lake of Geneva. But they are of infinite Importance to the middle and Southern States. Without them there can be no Security against The Indians: to say no more.
Winchesters Defeat is a dreadfull affair to Kentucky, Ohio, and all of Us. But You and I and our contemporaries have no Right to reproach the present government or the present generation. We blundered at Lexington at Bunkers Hill, in Rhode Island, New York, Long Island, Staten Island Haerlem Heights, Fort Washington, Fort Lee, Brandy Wine, Germantown Monmouth South Carolina, Virginia, Canada! Where indeed did We not blunder? except Saratoga and York where our Tryumphs redeemed all former disgraces
My heart bleeds for the Frontiers; and much more for the Unfeeling Insensibility, which too much prevails in this quarter. Are We One Nation or 18.?
Yours six times
John Adams